DISSENTING OPINION
Mollison, Judge:
I regret that I am unable to agree with my colleagues of the majority in their conclusion in this case. In dissenting opinions filed by me in the cases of Kung Chen Fur Corpn. v. United States, 29 Cust. Ct. 266, 270, C. D. 1480, and A. S. Gold c& Bro., Inc. v. United States, 33 Cust. Ct. 120, 128, C. D. 1643, to which attention is invited, I expressed the view that both legislatively and judicially plates of fur have been consistently distinguished and treated separately from other classes of furs and fur skins.
The facts in the case at bar, it seems to me, bring this distinction into sharper focus, inasmuch as it is stipulated that, in the manufacture of fur garments or other fur articles from the plates here involved, the pieces of which the plates are composed are not separated from each other. To my mind, this indicates clearly the status of the *91imported plates is as a fur material, something further advanced than the raw or undressed pelt (which I conceive to be the scope of the provision in paragraph 1681) but not yet made into a fur article classifiable under paragraph 1519.
I agree that the fact that, as imported, the plates are not dressed bars them from classification under paragraph 1519 (a) or (b), and, inasmuch as, in their imported state, they are obviously not dedicated to the manufacture of any particular article or class of articles, they have not reached the state of being fur articles, even partly manufactured, classifiable under paragraph 1519 (d) or (e).'
I am, therefore, of the opinion that proper classification would be under the nonenumerated manufactured articles provision in paragraph 1558.